Citation Nr: 0728526	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-28 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
neck injury.

2.  Entitlement to service connection for a gastrointestinal 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Wichita, Kansas.  

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900 (2006), this case has been 
advanced on the Board's docket for good cause shown.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's service discharge examination does not 
indicate that the veteran was suffering from disabilities 
involving the neck or digestive system.  

3.  The veteran now suffers from disabilities of the neck and 
digestive system.  

4.  Medical evidence etiologically linking the veteran's 
current disorders with his military service or any incident 
therein has not been presented.  


CONCLUSIONS OF LAW

1.  A disability that is the result of a neck injury was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).

2.  A gastrointestinal disorder was not incurred in or 
aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has come before the VA asking that service 
connection be granted for a gastrointestinal disorder and a 
disability of the neck that is the residuals of a reported 
in-service injury to the cervical segment of the spine.  The 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the veteran from the agency of original jurisdiction (AOJ) 
prior to the issuance of the initial AOJ decision.  This 
letter informed the appellant of what evidence was required 
to substantiate the claim for service connection and of his, 
and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.

The Board has fulfilled its duty to assist.  In this 
instance, the VA obtained the veteran's available medical 
treatment records and those other records that the VA was 
made aware thereof.  As such, the VA obtained those records 
and they have been included in the claims folder, available 
for review.  It is noted that some of the medical care 
providers that the veteran stated provided him care between 
1946 to the present are either no longer alive, cannot be 
found, or have left the medical profession.  As such, those 
records were not available for inclusion in the claims 
folder.  

It is noted that the veteran served in the US Army during 
World War II.  The veteran has been notified that his service 
medical records were destroyed in 1973 at the fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  However, because the veteran applied for limited 
benefits shortly after the end of World War II, a copy of his 
end-of-enlistment discharge physical is of record.  None of 
his other service medical records though are available for 
review.  

It is noted that in cases where the veteran's service medical 
records are unavailable through no fault of the claimant 
there is a "heightened duty" to assist the veteran in the 
development of the case.  See generally McCormick v. Gober, 
14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The heightened duty to assist includes the 
obligation to search for alternate methods of proving service 
connection.

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The Court has further held that the "duty to assist" the 
appellant includes advising him that, even though service 
records were not available, alternate proof to support the 
claim will be considered.  Lanyo v. Brown, 6 Vet. App. 465, 
469 (1994).

Additionally, the VA's Adjudication Procedure Manual provides 
that alternate sources of evidence may be utilized in a claim 
where there are missing records.  Such sources include 
statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals and clinics, evidence from 
private physicians who may have treated, especially soon 
after separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  It is clear from the 
various notifications provided to the veteran that he has 
been advised of the alternative evidence that may be 
submitted.  

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).   
As explained below, however, the veteran has presented no 
competent medical evidence of an in-service injury or disease 
or treatment for the claimed disorders and none is evidence 
from the veteran's sole service record - the discharge 
physical.  In the absence of such evidence, an examination is 
not necessary.  Any physician rendering an opinion of 
necessity would be required to rely on the veteran's own 
statement as to what transpired in service.   The United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court, has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See e.g. Reonal v. Brown, 5 Vet. App. 458, 
460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395- 396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993); but see 
Coburn v. Nicholson, 19 Vet. App. 427 (2006) (emphasizing 
that the Board may not disregard a medical opinion solely on 
the rationale that the medical opinion is based on a history 
provided by the veteran; rather, the Board must assess the 
veteran's credibility in reporting the statements to the 
medical examiner).  A medical nexus opinion, under the 
circumstances presented in this case, is not warranted.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of his claim.  It seems clear that the VA has 
given the appellant every opportunity to express his opinions 
with respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

During the pendency of this appeal, on March 3, 2006, Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability(ies) on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the. Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  To explain it a different way, 
notice as to the assignment of an effective date is not 
required because the claim for service connection is being 
denied at this time and no effective date is being set.  
Hence, the veteran is not prejudiced by the lack of this 
element of notice.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2006), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2006).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

As reported above, the apparent sole-surviving medical 
document remaining from the veteran's military service is his 
discharge physical report.  The report reflects that the 
veteran was examined in June 1946.  That examination noted 
that there were no musculoskeletal defects found nor were any 
gastrointestinal problems found or reported.  

In 1951 and 1954, the veteran sought treatment at the Mayo 
Clinic, in Rochester, Minnesota.  Copies of the medical 
records from this time period have been obtained and included 
in the claims folder for review.  The records from January 
1951 report that the veteran had been diagnosed with a 
stomach ulcer in 1948 - two years after his discharge from 
service.  For the period from 1951 to 1952, the veteran was 
given Phenobarbital for the treatment of his stomach.  The 
veteran also changed his diet.  By 1953, the veteran admitted 
to the Mayo Clinic doctors that he was no longer suffering 
from stomach pain or other symptoms that had previously 
occurred.  The veteran did note that he sometimes experienced 
an "irritable colon" but the condition was acute in nature.  
In 1954 the veteran returned to the clinic for a neurological 
consultation.  The report from this time does not indicate 
that the veteran complained of neck or digestive problems.  
The Board would add that none of the records from the Mayo 
Clinic show complaints involving the neck.  

The veteran applied for VA compensation benefits in May 1983, 
he only applied for VA compensation benefits for tinnitus and 
hearing loss.  He did not suggest, insinuate, or claim that 
he was suffering from the residuals of a neck injury or a 
digestive disorder which could be etiologically linked to the 
veteran's honorable military service.  

In conjunction with his claim for benefits, the VA obtained 
the veteran's more-recent private medical records.  This 
records stem from the middle 1990s to the present.  As 
reported above, except for the records from the Mayo Clinic, 
none of the veteran's other records were available.  These 
records do indeed show treatment for a neck disability and 
for a gastrointestinal disorder.  With respect to the neck 
condition, the medical reports indicate that the veteran 
began receiving treatment around 1999 and 2000.  For the 
gastrointestinal disorder, those same records suggest that 
the veteran was receiving treatment prior to his transfer to 
his current treating physician.  In either situation, none of 
the medical care providers suggest or state that the current 
disabilities are related to or were caused by the veteran's 
military service during World War II.  

Despite the lack of findings suggesting that either current 
disorder began in or is the result of his military service, 
the veteran continues to assert that they are related to his 
military service.  The Board acknowledges that the veteran 
now suffers from disabilities of the cervical segment of the 
spine and of the digestive system.  The veteran's own private 
medical records confirm the presence of each disorder.  
However, the mere presence of a current disability along with 
the experiencing of a similar type of condition while in 
service is not sufficient to establish service connection.  
There must be evidence provided by a medical professional 
that links the current disability with a veteran's military 
service or some incident therein.  In this situation, such an 
etiological opinion has not been obtained or proffered.  In 
other words, a medical doctor has not provided an opinion 
that corroborates the veteran's assertions.  

To support his claim, he has proffered a written statement by 
his spouse.  Unfortunately, the veteran's, and his wife's, 
assertions are the only positive evidence in support of his 
claim.  That is, the claims folder is negative for any 
medical evidence, either from a private physician or a 
government physician, which would establish an etiological 
link between the claimed disabilities and his military 
service.

Hence, the Board is left with the contentions made by the 
veteran and his wife.  These statements were undoubtedly made 
in good faith; however, neither the veteran nor his wife is a 
doctor nor have they undergone medical training.  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  However, that 
same lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  See Savage v. Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may experience neck pain or restriction of motion of the 
neck.  The veteran's wife could report that the veteran 
complained of digestive problems or of having to change his 
meals because of digestive complaints.  However, they are not 
competent to say that the veteran has an actual disability 
that is related to his service or to a condition he suffered 
therefrom while he was in service.  In other words, there is 
no indication that either one possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the evidence is against the claim, 
in which case service connection must be denied.  38 U.S.C.A. 
§ 5107 (West 2002 & Supp. 2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Based on the above, the Board finds that the 
medical evidence does not support the veteran's assertions, 
and as such, service connection is not warranted.  




ORDER

1.  Entitlement to service connection for the residuals of a 
neck injury is denied.

2.  Entitlement to service connection for a gastrointestinal 
(digestive) disorder is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


